SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2012 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated financial statements March 31, 2012 and 2011 with Report of Independent Registered Public Accounting Firm Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated financial statements March 31, 2012 and 2011 Contents Review Report of Independent Registered Public Accounting Firm 4 -5 Consolidated Statement of Financial Position 6 Consolidated Statement of Income 7 Consolidated Statement of Comprehensive Income 8 Consolidated Statement of Changes in Shareholders Equity 9 Consolidated Statement of Cash Flows 10 -11 Consolidated notes to the financial statements 1. The Company and its operations 11 2. Basis of presentation of interim financial information 16 3. Consolidation basis 17 4. Accounting practices 17 5. Cash and cash equivalents 12 6. Marketable securities 12 7. Accounts receivable 13 8. Inventories 14 9. Restricted deposits for legal proceedings and guarantees 14 10. Acquisitions and sales of assets 15 11. Investments 16 12. Property, plant and equipment, net 17 13. Intangible assets 18 14. Exploration activities and valuation of oil and gas reserves 21 15. Trade accounts payable 21 16. Loans and financing 22 17. Leases 26 18. Related parties 27 19. Provision for decommissioning costs (non-current) 30 20. Taxes 30 21. Employee s benefits 34 22. Shareholders equity 36 23. Sales revenues 38 24. Expenses by nature 39 25. Other operating income and expenses, net 40 26. Financial income (expenses), net 40 27. Supplementary information on the statement of cash flows 40 28. Segment Information 42 29. Legal proceedings and contingencies 42 30. Guarantees for concession agreements for oil exploration 56 2 31. Risk management and derivative instruments 56 32. Fair value of financial assets and liabilities 66 33. Condensed Consolidated Financial Information Related to Guaranteed Securities Issued by Subsidiaries 69 34. Subsequent events 69 3 Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders We have reviewed the accompanying condensed consolidated balance sheet of Petróleo Brasileiro S.A. Petrobras and its subsidiaries as of March 31, 2012, and the related condensed consolidated statements of income, of cash flows, of comprehensive income and of shareholders equity for the three-month period ended March 31, 2012. This interim financial information is the responsibility of the Company s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying condensed consolidated interim financial information for it to be in conformity International Financial Reporting Standards as issued by the International Accounting Standards Board. The financial statements of the Company as of and for the year ended December 31, 2011 and the financial information as of and for the quarter ended March 31, 2011 were audited and reviewed, respectively, by other auditors who issued unqualified opinion and review reports dated February 9, 2012 and May 13, 2011, respectively. /s/PricewaterhouseCoopers PricewaterhouseCoopers Auditores Independentes Rio de Janeiro - Brazil May 15, 2012 4 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated Statement of Financial Position March 31, 2012 and December 31, 2011 (In millions of Dollars) March, 31 December, 31 March, 31 December, 31 Assets Note Liabilities Note Current assets Current liabilities Cash and cash equivalents 5 21,900 19,057 Trade accounts payable 15 11,726 11,863 Marketable securities 6 9,880 8,961 Current debt 16 9,868 10,067 Accounts receivable, net 7 11,809 11,756 Current portion of finance lease obligations 17.1 21 44 Inventories 8 16,133 15,165 Taxes payable 20.2 6,019 5,847 Recoverable Taxes 20.1 6,684 6,848 Dividends payable 22 1,432 2,067 Advances to suppliers 861 740 Payroll and related charges 1,632 1,696 Other current assets 2,087 2,065 Employees' postretirement benefits obligations - Pension and Health Care 21 823 761 Other current liabilities 4,674 4,019 Non-current assets Long-term receivables Non-current liabilities Accounts receivable, net 7 3,380 3,253 Long-term debt 16 80,090 72,718 Marketable Securities 6 3,298 3,064 Finance lease obligations 17.1 103 98 Restricted deposits for legal proceedings and guarantees 9 1,663 1,575 Deferred tax liabilities 20.3 19,539 17,736 Deferred tax assets 20.3 8,954 9,199 Employees' postretirement benefits Advances to suppliers 3,300 3,141 obligations - Pension and Health Care 21 9,486 8,878 Other long-term receivables 2,081 1,725 Legal proceedings provisions 28 851 726 Provision for decomissioning cost 19 4,843 4,712 Other non-current liabilities 914 1,068 Investments 11.1 6,764 6,530 Property, plant and equipment , net 12 194,099 182,465 Shareholders' equity 22 Intangible assets 13 45,078 43,866 Paid in capital 107,362 107,355 Additional paid in capital 314 316 Profit reserves 63,816 60,224 Accumulated other comprehensive income 13,050 7,943 Petrobras shareholder's equity Non-controlling interests 1,408 1,272 Total Equity Total Assets Total liabilities and shareholder's equity See the accompanying notes to the consolidated financial statements. 5 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated Statement of Income March 31, 2012 and 2011 (In millions of Dollars) Three-month periods ended March 31, Note Sales revenues 23 Cost of sales 24 (25,959) (20,673) Gross profit Income (expenses) Selling expenses 24 (1,331) (1,250) Administrative and general expenses 24 (1,244) (1,168) Exploration costs 14 (572) (565) Research and development expenses 24 (293) (295) Other taxes 24 (84) (147) Other operating income and expenses, net 25 (1,268) (1,116) Net income before financial results and income taxes 6,659 7,388 Financial income (expenses), net 26 263 1,229 Equity in results of non consolidated companies 77 246 Income before income taxes Income tax 20.5 (1,666) (2,152) Net income Net income (loss) attributable to: Shareholders of Petrobras Non-controlling interests 121 123 See the accompanying notes to the consolidated financial statements. 6 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated Statement of Comprehensive Income March 31, 2012 and 2011 (In millions of Dollars, except income per share) Three-month periods ended March 31, Net income before non-controlling interest Other comprehensive income Cummulative translation adjustments 4,848 4,396 Deemed cost of associates 1 Unrealized results on available-for-sale securities Recognized in shareholders' equity 118 (99) Reclassified to profit or loss 2 5 Unrealized results on cash flow hedge Recognized in shareholders' equity 11 (4) Reclassified to profit or loss (10) (2) Deferred income tax (40) 34 Total comprehensive income (loss) Comprehensive income attributable to: Shareholders of Petrobras 4,806 4,228 Non-controlling interests 124 102 Total comprehensive income (loss) See the accompanying notes to the consolidated financial statements. 7 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated Statement of Changes in Shareholders Equity March 31, 2012 and 2011 (In millions of Dollars, except income per share) Additional paid in capital Capital reserves Accumulated other comprehensive income Profit reserves Paid-in capital Shares issuance costs Change in interest in subsidiaries Tax incentives Cumulative translation adjustment Other comprehensive income Legal Statutory Tax incentives Profit retention Retained earnings Total shareholders' equity attributable to shareholders of Petrobras Non-controlling interests Total consolidated shareholders' equity Balance at December 31, 2010 Capital increase with reserves 14 (14) Capital increase with issuing of shares Cumulative translation adjustments (22,433) 599 (21,834) (25) (21,859) Unrealized gains in investments available-for-sale 37 37 securities and cash flow hedge 37 Realization of deemed cost (6) 6 Change in interest in subsidiaries 309 309 (292) 17 Net income 20,121 20,121 (129) 19,992 Distributions: Allocations of net income in reserves 1,006 537 43 12,235 (13,821) Dividends (6,905) (6,905) (121) (7,026) 107,355 (279) 595 7,697 - 246 6,812 1,108 727 51,577 175,838 1,272 177,110 Balance at December 31, 2011 Capital increase with reserves 7 (7) Capital increase with issuing of shares Cumulative translation adjustments 5,027 (182) 4,845 3 4,848 Unrealized gains in investments available-for-sale securities 81 81 81 Realization of deemed cost (1) 1 Change in interest in subsidiaries (2) (2) 13 11 Net income 5,212 5,212 121 5,333 Distributions: Allocations of net income in reserves Dividends (1,432) (1,432) (1,432) 107,362 316 (2) 12,970 - 80 60,224 (7) 3,599 184,542 1,408 185,950 Balance at March 31, 2012 See the accompanying notes to the consolidated financial statements. 8 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated Statement of Cash Flows March 31, 2012 and 2011 (In millions of Dollars) Three-month periods ended March 31, Cash flows from Operating activities Net income attributable to the shareholders of Petrobras 5,212 6,588 Adjustments for: Non-controlling interests 121 123 Equity in results of non-consolidated companies (77) (246) Depreciation, depletion and amortization 2,686 2,122 Impairment 81 98 Dry hole costs 308 322 Losses (gains) on disposal of non-current assets 44 79 Exchange variation, monetary and finance charges (284) (553) Deferred income taxes, net 1,319 1,420 Increase/decrease in assets Accounts receivable (93) (689) Inventories (708) (2,564) Other assets (721) (600) Increase/decrease in liabilities Trade accounts payable (271) 1,303 Taxes payable 349 (99) Employee's post-retirement benefits obligations - Pension and health care 414 288 Other liabilities 155 25 Net cash provided by operating activities Cash flows from Investment activities Investments in exploration and production of oil and gas (4,879) (4,020) Investments in refining transportation and marketing (3,108) (3,396) Investments in gas and power (380) (733) Investment in international segment (364) (496) Investments in distribution (162) (145) Investiments in biofuel (1) (130) Other investments (490) (232) Marketable securities (419) 3,559 Dividends received 7 5 Net cash used in investment activities See the accompanying notes to the consolidated financial statements. 9 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated Statement of Cash Flows (Continued) March 31, 2012 and 2011 (In millions of Dollars) Three-month periods ended March 31, Cash flows from Financing activities Acquisition of non-controlling interest 11 4 Financing and loans, net Proceeds from borrowings 8,210 9,168 Repayment of principal (2,031) (1,230) Repayment of interest (1,325) (1,000) Dividends paid (1,223) (1,102) Net cash provided by/(used) in financing activities Effect of exchange rate on cash and cash equivalents Net increase/ (decrease) in cash and cash equivalents in the period Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period See the accompanying notes to the consolidated financial statements. 10 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Expressed in millions of Dollars, except when specifically indicated) 1. The Company and its operations Petróleo Brasileiro S.A. - Petrobras is dedicated, directly or through its subsidiaries (referred to jointly as Petrobras or the Company ) to prospecting, drilling, refining, processing, trading and transporting oil originating from wells, shale or other rocks, and oil products, natural gas and other liquid hydrocarbons, in addition to activities connected with energy and it may carry out research, development, production, transport, distribution and trading of all forms of energy, as well as any other correlated or similar activities. The Company s head office is located in Rio de Janeiro RJ. 2. Basis of presentation of interim financial information The consolidated interim financial statements are being presented in accordance with IAS 34 Interim Financial Reporting issued by the International Accounting Standards Board (IASB) in U. S. dollar. This interim financial statements are presented without repeating certain notes to the financial statements disclosed previously, but with an indication of the relevant changes occurring in the interim period and, therefore, they should be read together with the Company s annual financial statements for the year ended December 31, 2011. The Company s Board of Directors authorized the publication of these interim quarterly financial statements in a meeting held on May 15, 2012. Accounting estimates In the preparation of the interim financial statements it is necessary to use estimates for certain assets, liabilities and other transactions. These estimates include: oil and gas reserves, liabilities of pension and health plans, depreciation, depletion and amortization, abandonment costs, provisions for legal processes, market value of financial instruments, income tax and social contribution. Although Management uses assumptions and judgments that are reviewed periodically, the actual results may differ from these estimates. 3. Consolidation basis The consolidated interim financial statements include the quarterly information of Petrobras and its subsidiaries, jointly controlled subsidiaries and specific purpose entities. The Company did not present material changes in interests in consolidated companies in the period ended March 31, 2012. 11 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) 4. Accounting practices The accounting practices and calculation methods used in the preparationof these consolidated interim financial statements are the same as those adopted in the preparation of the Company s annual financial statements for the year ended December 31, 2011. 5. Cash and cash equivalents March 31, December 31, Cash and banks 1,721 1,989 Financial investments - In Brazil Investment funds - Interbank Deposit 10,064 5,492 Other investment funds 5,343 2,279 - Abroad 4,772 9,297 Total financial investments Total cash and cash equivalents 6. Marketable securities March 31, December 31, Trading securities 9,873 8,949 Available-for-sale 3,145 2,921 Held-to-maturity 160 155 Current 9,880 8,961 Non-current 3,298 3,064 The securities for trading refer mainly to investments in public bonds with maturity terms of more than 90 days and are presented in current assets considering the expectation of their realization in the short term. 12 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) 7. Accounts receivable Accounts receivable, net March 31, December 31, Trade Accounts Receivable Third parties 10,737 10,688 Related parties (Note 18) Associates and Jointly controlled entities 918 826 Receivables from the eletricity sector 1,666 1,574 Petroleum and alcohol accounts - STN 457 444 Others 2,976 2,964 Allowance for uncollectible accounts (1,565) (1,487) Current Non-current 7.2 Changes in the allowance for uncollectible accounts March 31, December 31, Opening balance Additions (*) 54 283 Write-offs (19) (220) Accumulated Translation 43 (185) Closing balance Current 974 898 Non-current 591 589 (*) It includes exchange variation on allowance for uncollectible accounts recorded in companies abroad. 13 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of US Dollars, except when specifically indicated) 7.3 Overdue accounts receivable - Third parties March 31, December 31, Up to 3 months 718 752 From 3 to 6 months 100 115 From 6 to 12 months 203 141 More than 12 months 1,631 1,590 8. Inventories March 31, December 31, Products: Oil products (*) 6,058 4,886 Fuel Alcohol (*) 412 417 6,470 5,303 Raw materials, mainly crude oil (*) 7,573 7,915 Maintenance materials and supplies (*) 1,924 1,796 Other 213 196 Current 16,133 15,165 Non-current 47 45 (*) It i ncludes imports in transit. 9. Restricted deposits for legal proceedings and guarantees March 31, December 31, Labor 661 603 Tax (*) 701 674 Civil (*) 243 243 Other 58 55 Total (*) Net of deposits related to judicial proceedings for which a provision is recorded, when applicable. 14 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) Acquisitions and sales of assets Business Combinations Arembepe Energia S.A . On January 24, 2012, Petrobras exercised its right to subscribe to the total number of shares issued by the thermoelectric power station Arembepe Energia S.A. for US$ 35, due to the fact that the partner Nova Cibe Energia S.A. had renounced its subscription right. Additionally, Petrobras exercised its option to purchase the remaining shares owned by its partner for US$ 36 thousand, as established in the Capital Contribution Agreement, and on March 6, 2012 now holds 100% of the total capital (30% in 2011) of the thermoelectric power station. The transaction was approved by ANEEL (Agência Nacional de Energia Elétrica) on February 28, 2012. Acquisition of interests in jointly-controlled entities and in associates Energética Camaçari Muricy I S.A. On January 23, 2012, Petrobras exercised its right to subscribe to the total number of shares issued by the thermoelectric power station Energética Camaçari Muricy I S.A. for US$ 18, due to the fact that the partner MDC I Fundo de Investimento em Participações had renounced its subscription right. Until March 2012, Petrobras paid in US$ 5 and now holds 59.91% of the total capital (49% in 2011) of the thermoelectric power station. The transaction was approved by ANEEL (Agência Nacional de Energia Elétrica) on February 28, 2012. 15 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of US Dollars, except when specifically indicated) 11. Investments 11.1 Investments March 31, December 31, Associates and Jointly controlled entities Petrochemical investments 3,445 3,319 Gas distributors 611 563 Guarani S.A. 463 452 Termoaçu S.A. 297 287 Petroritupano - Orielo 244 244 Nova Fronteira Bionergia S.A. 235 231 Petrowayu - La Concepción 176 176 Petrokariña - Mata 104 104 Distrilec S.A. 87 115 UEG Araucária 69 68 Transierra S.A. 66 65 Other associates and jointly controlled entities 842 783 Other investments 125 123 Investments in listed companies Lot of a thousand s hares Quotation on stock exchange (US$ per share) Market value March 31, December 31, March 31, December 31, March 31, December 31, Company Type Subsidiaries Petrobras Argentina 678,396 678,396 Common 1.57 1.44 1,065 976 Associates Braskem 212,427 212,427 Common 6.86 6.28 1,457 1,334 Braskem 75,793 75,793 Preferred A 7.93 6.82 601 517 The market value of these shares does not necessarily reflect the realizable value of a large block of shares. 16 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) Property, plant and equipment, net By type of asset Land, buildings and improvements Equipment and other assets Assets under construction (*) Oil and gas producing properties Total Balance at December 31, 2010 Additions 101 1,570 31,840 2,059 35,570 Capitalized interest 4,382 4,382 Business combination 12 12 Write-offs (25) (262) (1,296) (326) (1,909) Transfers 2,413 18,406 (23,598) 8,401 5,622 Depreciation, amortization and depletion (473) (5,800) (3,904) (10,177) Impairment - provision (50) (150) (213) (413) Impairment - reversal 1 15 36 52 Accumulated translation adjustment (685) (5,838) (9,831) (2,424) (18,778) Balance at December 31, 2011 Cost 8,990 104,477 84,529 52,272 250,268 Accumulated depreciation, amortization and depletion (2,402) (38,115) (27,286) (67,803) Balance at December 31, 2011 Additions 8 458 7,694 277 8,437 Capitalized interest 984 984 Write-offs (2) (12) (289) (6) (309) Transfers 477 5,264 (7,229) 2,437 949 Depreciation, amortization and depletion (120) (1,554) (944) (2,618) Impairment - provision (1) (1) Accumulated translation adjustment 172 1,252 2,210 558 4,192 Balance at March 31, 2012 Cost 9,707 111,859 87,899 55,823 265,288 Accumulated depreciation, amortization and depletion (2,584) (40,090) (28,515) (71,189) Balance at March 31, 2012 Weighted average of useful life in years 25 (25 to 40) excluding land 20 (3 to 31) Unit of production method (*) It includes oil and gas exploration and development assets. The property, plant and equipment of Consolidated includes finance lease assets in the amount of US$ 124 in March 31, 2012 and US$ 95 at December 31, 2011. 17 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) 13. Intangible assets 13.1 By type of asset Software Rights and Concessions Acquired Developed in-house Goodwill Total Balance at December 31, 2010 Addition 496 64 198 11 769 Acquisition through business combination 2 2 Capitalized interest 21 21 Write-off (167) (3) (7) (177) Transfers 5 12 (22) (4) (9) Amortization (87) (67) (204) (358) Impairment - provision (1) (1) Accumulated translation adjustment (5,165) (17) (87) (49) (5,318) Balance at December 31, 2011 Cost 43,333 725 1,512 729 46,299 Accumulated amortization (866) (545) (797) (225) (2,433) Balance at December 31, 2011 Addition 20 17 27 64 Capitalized interest 5 5 Write-off (33) (2) (35) Transfers 3 6 (5) (5) (1) Amortization (21) (14) (38) (73) Accumulated translation adjustment 1,212 5 21 14 1,252 Balance at March 31, 2012 Cost 44,558 767 1,581 513 47,419 Accumulated amortization (910) (573) (858) (2,341) Balance at March 31, 2012 Estimated useful life - years 25 5 5 Indefinite 18 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) At March 31, 2012, the Company s intangible assets include an Onerous Assignment agreement in the amount of US$ 41,056, entered into in 2010 between the Federal Government (assignor) and the Agência Nacional do Petróleo, Gás Natural e Biocombustíveis - ANP (regulator and inspector), referring to the right to carry out prospection and drilling activities for oil, natural gas and other liquid hydrocarbons located in blocks in the pre-salt area (Franco, Florim, Nordeste de Tupi, Entorno de Iara, Sul de Guará e Sul de Tupi), limited to the production of 5 billion oil equivalent barrels in up to 40 years renewable for more five years upon certain conditions. The Assignment Agreement provides that at the time of the declaration of the commerciality for a subsequent revision of the volume and the price, based on an independent third party assessment. If the review determines that the acquired rights reach an amount greater than that initially paid, the Company may pay the difference to the Federal Government, recognizing this difference as an intangible asset, or it may reduce the total volume acquired in the terms of the agreement. If the review determines that the acquired rights result in an amount lower than that initially paid by the Company, the Federal Government will reimburse the difference in legal tender or bonds, subject to the budgetary laws, resulting in a decrease in the intangible assets by the amount of the reimbursement. When the effects of the abovementioned review become probable and measurable, the Company will make the respective adjustments to the purchase prices. The agreement also establishes minimum commitments with respect to acquisition of goods and services from Brazilian suppliers in the exploration and development stages of production which will be subject to proof with ANP. In the event of non-compliance, ANP will be able to apply administrative and pecuniary sanctions established in the agreement. 19 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) 13.2 Devolution of exploration areas to ANP During the first quarter of 2012, the rights to the exploration blocks returned to the Agência Nacional do Petróleo, Gás Natural e Biocombustíveis (ANP) totaled US$ 21 (US$ 76 in the first quarter of 2011) and are the following: Blocks Exclusive concession of Petrobras: Recôncavo Basin: REC T 209. Blocks in partnership (devolved by Petrobras or by its operators): Campos Basin: C-M-103, C-M-151. Santos Basin: S-M- 675, S-M-506. 13.3 Oil and natural gas f ields operated by Petrobras returned toAgência Nacionaldo Petróleo, Gás Natural e Biocombustíveis (ANP) During the first quarter of 2012 there were no devolutions to the Agência Nacional do Petróleo, Gás Natural e Biocombustíveis (ANP) by Petrobras of rights to fields in the production stage. 20 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) 14. Exploration activities and valuation of oil and gas reserves The exploration and evaluation activities include the search for oil and gas from obtaining the legal rights to explore a specific area until the declaration of the technical and commercial viability of the reserves. The amounts involved in these activities are: March31, December 31, Capitalized balances in assets Intangible assets 42,842 41,671 Property, plant and equipment 11,051 10,461 Total assets Three-month periods ended March 31, Exploration costs recognized inincome Expenses with geology and geophysics 241 202 Wells without economic viability (I t includes dry wells and signature bonus) 308 323 Other exploration expenses 23 40 Total expenses Cash used in activities Operating activities 255 232 Investm ents activities 1,544 1,060 Total cash used 15. Trade accounts payable M arch 31, December 31, Curren t L iabili ties Third pa rties In Brazil 5,787 6,535 Abroad 5,459 4,883 Related parties 480 445 21 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) 16. Loans and financing Current Non-current March 31, December 31, March 31, December 31, Abroad Financial institutions 7,164 7,272 19,734 20,039 Bearer bonds - Notes, Global Notes and Bonds 283 428 28,318 21,026 Other 7 6 0 104 In Brazil Export Credit Notes 252 72 7,126 6,921 BNDES 691 916 20,047 19,930 Debentures 1,044 988 504 529 FINAME 52 42 392 390 Bank Credit Certificate 127 27 1,988 1,922 Other 248 316 1,981 1,857 Interest on debt 806 879 Current portion of long-term debt 3,715 3,690 Current debt 5,347 5,498 Total financing Maturities of the principal and interest of debt in non-current liabilities March 31, 2013 2,505 2014 4,428 2015 6,327 2016 13,456 2017 8,368 2018 and thereafter 45,006 Total 22 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) Interest rates for debt in non-current liabilities March 31, December 31, Abroad Up to 6% p.a. 36,377 31,561 From 6 to 8% p.a. 10,039 8,385 From 8 to 10% p.a. 1,527 1,179 From 10 to 12% p.a. 33 34 More than 12% p.a. 76 10 In Brazil Up to 6% p.a. 2,896 2,870 From 6 to 8% p.a. 17,329 17,225 From 8 to 10% p.a. 1,963 1,930 From 10 to 12% p.a. 9,742 9,421 More than 12% p.a. 108 103 Balances per currencies in non-current liabilities March 31, December 31, U.S. Dollars 43,266 36,258 Japanese Yen 1,312 1,544 Euro 2,570 2,495 Real (*) 31,848 31,359 Pound Sterling 1,094 1,062 (*) On March 31, 2012 it includes US$13,837 in financing in local currency parameterized to the variation of the US dollar. The hedges contracted for coverage of Notes issued abroad in foreign currencies and the fair value of the long-term loans are disclosed in notes 31 and 32, respectively. 23 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) 16.4 Weighted average rate for capitalization of interest The weighted average rate of the financial charges on the debt, used for capitalization of interest on the balance of work in progress, was 4.36% p.a. in the first quarter of 2012 (5.27% p.a. in the first quarter of 2011). 16.5 Capital marketing funding The loans and the financing are intended mainly for the development of oil and gas production projects, the building of ships and pipelines, and the expansion of industrial units. The main long-term raising of capital carried out in the first quarter of 2012 are presented as follows: a) Abroad Company Date Amount Maturity Description Global notes issued in the amounts of US$ 1,250, US$ 1,750, US$ 2,750 and US$1,250 with 2.875% p.a., 3.500% p.a., 5.375% p.a. and 6.750% p.a. coupon, respectively. PifCo Feb/12 7,000 2015, 2017, 2021, 2041 b) In Brazil Company Date Amount Maturity Description Fundo de Investimento 224 2023, 2026 and Issuance of real state credit notes for the construction of a laboratory in the administrative building - IPCA + average spread of 5.3% p.a Jan/12 Imobiliário RB Logística 2028 24 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) 16.6 Funding in the banking market a) Abroad Amount Company Agency Contracted Used Balance Petrobras China Development Bank 10,000 7,000 3,000 PNBV Citibank International PLC 686 343 343 PNBV HSBC Bank PLC 1,000 1,000 b) In Brazil Company Agency Contracted Used Balance BNDES, Banco do Brasiland Transpetro(*) 4,942 414 4,528 Caixa Econômica Federal REFAP BNDES 609 156 453 Petrobras Caixa Econômica Federal 165 165 (*) Agreements were entered in force for purchase and sale of 41 ships and 20 convoy vessels with 6 Brazilian shipyards in the amount of US$ 5,491, where 90% is financed by BNDES, Banco do Brasil and Caixa Econômica Federal CEF. 25 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) 16.7 Guarantees Petrobras is not required to provide guarantees to financial institutions. There are loans obtained from BNDES which are secured by the assets being financed (carbon steel pipes for the Bolivia-Brazil gas pipeline and vessels). The loans obtained by specific purpose entities (SPE) are guaranteed by the assets of the projects, as well as lien of credit rights and shares of the SPEs. Leases 17.1Minimum payments receipts of finance leases As of March 31, 2012 Minimum receipts Minimum payments 2012 168 21 2013 - 2016 723 86 2017 and thereafter 2,250 177 Estimated receipts/payments of commitments Less amount of annual interest (1,244) (160) Present value of the minimum receipts/payments Current 81 21 Non-current 1,816 103 At March 31, 2012 Current 120 44 Non-current 1,518 98 At December 31, 2011 26 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) 17.2 Future minimum payments of operating leases As of March 31, 2012 10,672 2013-2016 34,354 2017 and thereafter 23,121 As of March 31, 2012 As of December 31, 2011 In the first quarter of 2012 the Company paid the amount of US$ 2,160 recognized as an expense for the period in the Consolidated related to operating leases. 18. Related parties Petrobras carries out commercial transactions with its subsidiaries, controlled companies, special purpose entities and associates at normal market prices under market conditions. At March 31, 2012 and December 31, 2011, losses were not expected on the realization of accounts receivable. 27 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) 18.1 Transactions with jointly controlled entities, associates, government entities and pension funds The balances are classified in the Statement of financial position as follows: March 31, December 31, Assets Liabilities Assets Liabilities Jointly controlled subsidiaries and associates Gas distributors 465 216 467 189 Braskem and its subsidiaries 265 95 87 71 Other as sociates and jointly controlledentities 188 254 147 157 Government entities and pension funds Government bonds 18,428 14,120 Banco do Brasil S.A. (BB) 5,102 6,564 4,300 6,302 Restricted deposits for legal proceedings and guarantees (CEF and BB) 1,766 1,693 Receivable from the Electricity sector (Note 18.2) 1,666 1,574 Petroleum and alcohol account - receivable from Federal government (Note 18.3) 457 444 BNDES 3 21,626 4 21,799 Caixa Econômica Federal (CEF) 1 4,449 1 4,363 Agência Nacional do Petróleo, Gás Natural e Biocombustíveis (ANP) 2,299 2,063 Federal government - Proposed dividend and interest on shareholders' equity 752 597 Petros (Pension fund) 68 188 Other 317 456 219 829 Current Non-current 18.2 Receivables from the electricity sector The Company has receivables from the electricity sector related to the supplying of fuel to thermoelectric power stations, direct or indirect subsidiaries of Eletrobras, located in the northern region of Brazil. Part of the costs for supplying fuel to these thermoelectric power stations is borne by funds from the Fuel Consumption Account (CCC), managed by Eletrobras. The Company also supplies fuel to Independent Power Producers (PIE), companies created for the purpose of producing power exclusively for Amazônia Distribuidora de Energia S.A. (ADESA), a direct subsidiary of Eletrobras, whose payments for supplying fuel depend directly on the forwarding of funds from ADESA to these Independent Power Producers. The balance of these receivables at March 31, 2012 was US$ 1,666 (US$ 1,574 at December 31, 2011), of which US$ 1,408 was overdue (US$ 1,293 at December 31, 2011). 28 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) The Company has made systematic collections from the debtors and Eletrobras, itself, and partial payments have been made. 18.3 Petroleum and Alcohol accounts - Receivable from Federal Government At March 31, 2012, the balance of the account was US$ 457 (US$ 444 at December 31, 2011) and this can be settled by the Federal Government by issuing National Treasury Bonds in an amount equal to the final balance for the settling of accounts with the Federal Government, in accordance with what is established in Provisional Measure 2,181, of August 24, 2001, or through offsetting against other amounts that Petrobras may be owing the Federal Government, at the time, including tax related amounts or a combination of the foregoing operations. Aiming at concluding the settlement of accounts with the Federal Government, Petrobras provided all the information required by of the National Treasury Office (STN) seeking to settle all the remaining differences between the parties. As the Company considers that the negotiation process between the parties at the administrative level has been exhausted, the Company decided on judicial collection of the aforementioned credit and, accordingly, it filed a lawsuit in July 2011. 18.4 Remuneration of employees and officers The total remuneration for short-term benefits for the Company s officers during the first quarter of 2012 was US$ 2.2 referring to eight officers and nine board members (US$ 1.8 in the first quarter of 2011 referring to seven officers and nine board members). The fees of the executive board and the board of directors in the first quarter of 2012 in the consolidated totaled US$ 7.0 (US$ 6.4 in the first quarter of 2011). As established in Federal Law 12,353/2010, the Board of Directors of Petrobras is now composed of 10 members, after ratification of the employees representative in the Annual General Meeting of March 19, 2012. 29 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) 19. Provision for decommissioning costs (non-current) March 31, December 31, Non-current liabilities Opening Balance Revision of provision 7 1,365 Payment (38) (284) Updating of interest 36 125 Other 63 Accumulated translation adjustment 126 (461) Closing balance 20. Taxes 20.1 Recoverable taxes As of March 31, December 31, Current assets In Brazil: ICMS 1,615 1,698 PIS/COFINS 2,950 2,743 CIDE 89 77 Income taxes 1,342 1,528 Other taxes 229 225 Abroad 30 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) 20.2 Taxes payable As of Current liabilities March 31, December 31, ICMS 1,118 1,161 PIS/COFINS 370 309 CIDE 261 254 Special participation/ Royalties 3,017 2,767 Withholding income taxes 248 443 Income taxes 388 263 Other taxes 617 650 20.3 Deferred taxes - non-current As of March 31, December 31, Non-current assets Deferred income tax 4,253 4,287 Deferred ICMS 1,103 1,172 Deferred PIS and COFINS 3,318 3,488 Other 280 252 Non-current liabilities Deferred income taxes 19,531 17,715 Other 8 21 31 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) 20.4 Deferred income tax - non-current Income taxes in Brazil comprise income tax and the social contribution on net income, where the applicable official rates are 25% and 9%, respectively applicable official rates is 34%. The changes in the deferred income taxes are presented as follows: Changes in net deferred taxes Property, Plant & Equipament Exploration costs for the extraction of crude oil and gas Other Accounts receivable/payable, loans and financing Financial leases Provision for legal proceedings Tax losses Inventories Interest on shareholders equity Other Total Balance at December 31, 2010 32 Recognized in the results for the year (2,388) (1,289) 472 (110) 88 (21) 203 80 (634) (3,599) Recognized in shareholders equity 24 (28) (4) (Comprehensive Income) Cumulative translation adjustments 1,032 594 73 83 (32) (35) (74) (60) (45) 1,536 Other 2 103 142 (168) (19) (27) 308 341 Balance at December 31, 2011 Recognized in the results for the period (670) (307) (249) (26) (50) 1 (40) 20 (1,321) Recognized in shareholders equity (41) (41) (Comprehensive Income) Cumulative translation adjustments (315) (57) 2 (22) 10 6 21 14 8 (333) Other (84) (29) 13 (55) (155) Balance at March 31, 2012 Deferred tax assets 4,287 Deferred tax liabilities (17,715) Balance at December 31, 2011 Deferred tax assets 4,253 Deferred tax liabilities (19,531) Balance at March 31, 2012 Management considers that the deferred tax assets will be realized in proportion to the realization of the provisions and the final resolution of future events, both of them are based on projections that have been made. 32 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) 20.5 Reconciliation of income taxes The reconciliation of the taxes calculated in accordance with statutory rates and the amount of taxes recorded are presented as follows: Three- month periods ended March 31, Income before income taxes 6,999 8,863 Income taxes at statutory rates (34%) (2,380) (3,013) Adjustments for calculation of the effective rate: · Tax benefit from interest on sharholders' equity 502 532 · Foreign income of companies abroad subject to different tax rates 171 386 · Tax incentives 8 12 · Tax losses carryforwards (53) (50) · Permanent exclusions/ (additions), net * (45) · Tax credits of companies abroad in the exploration stage (5) · Other 131 (14) Income taxes expenses Deferred incometaxes (1,321) (1,421) Current income taxes (345) (731) Effective rate for income taxes 23.8% 24.3% * It includes equity accounting. 33 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) 21.Employee s benefits The Company sponsors defined benefit and variable contribution pension plans, in Brazil and abroad, and has a health care plan, with defined benefits, that covers all present and retired employees of the companies in Brazil and their dependents. The changes in the benefits granted to employees are presented as follows: Pension plan Health C are B enefits Total Balance at December 31, 2010 Costs incurred in the year 626 1,104 1,730 Payment of contributions (305) (365) (670) Payment of the financial commitment agreement (171) (171) Other 13 13 Cumulative translation adjustments (344) (871) (1,215) Balance at December 31, 2011 Current 414 347 761 Non-Current 2,283 6,595 8,878 Costs incurred in the period 272 299 571 Payment of contributions (81) (89) (170) Other (2) 1 (1) Cumulative translation adjustments 73 197 270 Balance at March 31, 2012 Current 466 357 823 Non-Current 2,493 6,993 9,486 34 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) The net expenditure with the pension and health care plans includes the following components: Pension plan Variable Healthcare Defined benefit contribution benefits Total Current service cost 58 69 41 168 Cost of interest: · With financial commitment agreement 83 83 · Actuarial 899 24 247 1,170 Estimated income from the plan's assets (846) (7) (853) Amortization ofunrecognizedactuarial losses 58 3 10 71 Contributions by participants (59) (15) (74) Unrecognized past service cost 3 1 1 5 Other 1 1 Net costs for the period Jan- Mar/ 75 Related to: Actives employees 96 73 114 283 Retired employees 101 2 185 288 Net costs for the period Jan- March/ 75 Net costs for the period Jan-March/ 55 At March 31, 2012, the balances of the Terms of Financial Commitment, signed by the Company and Petros in 2008, totaled US$ 2,866, of which US$ 69 in interest falls due in 2012. On the same date, the Company held long-term National Treasury Notes in the amount of US$ 3,084, which will be held in the Company's portfolio as a guarantee for the financial commitment agreements. In the first quarter of 2012, the Company's contribution to the defined contribution portion of the Petros 2 plan was US$ 67. 35 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) 22. Shareholders equity 22.1 Paid-in capital At March 31, 2012, subscribed and fully paid-in capital in the amount of US$ 107,362 represented by 7,442,454,142 outstanding common shares and 5,602,042,788 outstanding preferred shares, all with no par value. Capital increase with reserves in 2012 TheExtraordinary General Meeting, held jointly with the Annual General Meeting on March 19, 2012 approved the Company s capital increase from US$ 107,355 to US$ 107,362, through capitalization of part of the profit reserve from tax incentives recorded in 2011, in the amount of US$ 7, in compliance with article 35, paragraph 1, of Ordinance 2,091/07 of the Government Minister for National Integration. This capitalization was made without issuing new shares, pursuant to article 169, paragraph 1, of Law 6,404/76. Amendment of the Company s By-Laws The Extraordinary General Meeting, held on February 28, 2012, approved the amendment of the Company s By-Laws as follows: a) Changed the wording of the heading of article 20 of the By-Laws, in order to increase the number of members of the Executive Board from one President and six Officers to one President and seven Officers; and b) Changed the sole paragraph of article 36 of the By-Laws, in order to provide that in the event of a tie at an Executive Board's deliberation, its President has the deciding vote, replacing the expression "may exercise" by the term "Shall Exercise". Dividends a) Dividends - fiscal year 2011 The Annual General Meeting held on March 19, 2012, approved dividends related to 2011, in the amount US$ 6,905, corresponding to 38.25% of the basic profit for dividend purposes, and US$ 0.55 per common and preferred share, without distinction, which comprise the capital. 36 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) These dividends include interest on shareholders equity in the amount of US$ 6,071 and are being distributed as follows: Payment Date of approval by Board of Directors Date of Shareholder position Date of Payment Amount of Payment Gross amount per share (ON and PN) (US$) 1st payment of interest on shareholders' equity 04.29.2011 05.11.2011 05.31.2011 1,602 0.12 2nd payment of interest on shareholders' equity 07.22.2011 08.02.2011 08.31.2011 1,671 0.12 3rd payment of interest on shareholders' equity 10.28.2011 11.11.2011 11.30.2011 1,407 0.12 4th payment of interest on shareholders' equity 12.22.2011 01.02.2012 02.29.2012 1,391 0.12 Dividends 02.09.2012 03.19.2012 05.18.2012 834 0.07 The payments of interest on shareholders equity distributed in advance in 2011 were discounted from the dividends approved for this year, and corrected by the benchmark (SELIC) rate from the date of their payment until December 31, 2011. The balances of the dividends are being monetarily restated as from December 31, 2011 until the initial date of payment, in accordance with the variation of the SELIC rate. b) Interest on shareholders equity fiscal year 2012 The Company s Board of Directors approved on April 27, 2012, the early distribution of remuneration to shareholders in the form of interest on shareholders equity, as established in article 9 of Law 9,249/95 and Decrees 2,673/98 and 3,381/00, in the amount of US$ 1,432, corresponding to a gross value of US$ 0.10 per common and preferred shares, to be paid up to June 30, 2012, based on the shareholding position of May 11, 2012. This interest on shareholders equity should be discounted from the remunaration that will be distributed on the closing of fiscal year 2012. The amount will be monetarily restated in accordance with to the variation of the SELIC rate since the date of effective payment until the end of the aforementioned year. The interest on shareholders equity is subject to 15 % of withholding income tax, except for shareholders that are declared immune or exempt. 37 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) Earnings per Share Three-month periods ended March 31, Net income atributable to Petrobras' shareholders 5,212 6,588 Weighted average of the number of common and preferred shares outstanding (No. of shares) 13,044,496,930 13,044,496,930 Basic and diluted earnings per common and preferred share (US$ per share) 0.40 0.51 23. Sales revenues Three month periods ended March 31, Gross sales revenue 46,082 41,102 Sales charges (8,672) (8,500) Sales revenues 38 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) 24. Expenses by nature Three month periods ended March 31, Raw material / products purchased (14,974) (12,354) Government interest (4,563) (3,753) Personnel expenses (2,988) (2,814) Depreciation, depletion and amortization (2,686) (2,122) Finished goods and work in progress inventories 536 2,436 Contracted services, freights, rents and general charges (4,936) (5,503) Wells without economic viability (It includes dry wells and signing bonus) (308) (322) Taxes expenses (84) (147) Losses with judicial and administrative procedures (206) (29) Institutional relations and cultural projects (201) (162) Unscheduled stoppages and pre-operating expenses (193) (285) Expenditures on safety, environment and health (67) (118) Adjustment to market value of inventories (80) (42) Impairment (1) 1 Cost of sales (25,959) (20,673) Selling expenses (1,331) (1,250) Administrative and general expenses (1,244) (1,168) Exploration costs (572) (565) Research and development expenses (293) (295) Other taxes (84) (147) Other operating income and expenses, net (1,268) (1,116) 39 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) 25. Other operating income and expenses, net Three month periods ended March 31, Healthcare and pension plans (287) (235) Losses and contingencies with judicial proceedings (206) (29) Institutional relations and cultural projects (201) (162) Unscheduled stoppages and pre-operating expenses (193) (285) Adjustment to market value of inventories (80) (42) Corporate expenses on safety, environment and health (67) (118) Operating expenses with thermoelectric power stations (36) (11) Impairment (1) 1 Gains on disposal of non-current assets 55 (10) Government Grants 38 37 E&P joint arrangement charge/refund 4 (19) Others (294) (243) 40 Petróleo Brasileiro S.A. - Petrobras and subsidiaries Consolidated notes to the financial statements (Continued) (Expressed in millions of Dollars, except when specifically indicated) 26. Financial income (expenses), net Three month periods ended March 31, Exchange and monetary variation on net debt (*) 360 453 Expenses on debt (1,285
